Title: General Orders, 25 July 1777
From: Washington, George
To: 



Head Quarters, Pompton [N.J.] July 25th 1777.
Eugene.Marlborough.Montgomery.


The troops having arrived at the place of encamping so early, they can with the greatest ease provide themselves with wood; and each Brigadier General will see that it be done accordingly—That fences are ever burnt must be imputed to inattention, and want of care in officers; but at this time will be deemed to arise from the most inexcusable negligence—How disgraceful to the army is it, that the peaceable inhabitants, our countrymen and fellow citizens, dread our halting among them, even for a night and are happy when they get rid of us? This can proceed only from their distress at the plundering and wanton destruction of their property—To prevent these evils is the manifest duty of the officers; and were they closely attentive to that discipline and order, which should ever be established in a camp, they, for the most part, certainly might prevent them—The Commander in Chief therefore expects, that officers of every rank, will exert themselves, and put a stop to such practices in future; And if no other means are sufficient, that they post Sentries round their encampments, who shall take prisoner, every man who is guilty of them; And the guilty will most assuredly meet the punishment due to their crimes. Two soldiers in General Sullivan’s division found guilty of plundering the inhabitants, have lately been condemned to die, and one of them executed—At all events such practices must be prevented—for ’tis our duty to protect the property of our fellow citizens.
The officers and men are to remain at their encampments, and not stroll from house to house all around—The officers doubtless ought to set the example in this matter; and if this caution were always attended to, and the men made to observe it, one of the evils before complained of would be almost totally prevented.

If it should not rain to morrow morning, nor the tents be too wet with dew, the army is to get ready to march at four o’clock.
